UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA ‘ Hon. Douglas E. Arpert, USMJ
Vv. ‘ Mag. No. 19-1564 (DEA)
DONTE SNOW

ORDER FOR CONTINUANCE
This matter having come before the Court on the joint application of Craig
Carpenito, United States Attorney for the District of New Jersey (Martha K. Nye
and Andrew Johns, Assistant U.S. Attorneys, appearing), and defendant DONTE
SNOW (Wanda M. Akin, Esq., appearing), for an order granting a continuance of
the proceedings in the above-captioned matter through August 27, 2021; the
defendant being aware that he has the right to have the matter submitted to a
grand jury within thirty days of the date of his initial appearance pursuant to
Title 18, United States Code, Section 3161(b); the defendant having consented
to a fourth continuance; and defendant having waived his right to a speedy trial,
and for good cause shown:
IT 1S THE FINDING OF THIS COURT that this action should be continued
for the following reasons:
(1} The defendant and his counsel have expressed a desire to review
informal discovery materials provided by the United States;
(2) Plea negotiations are anticipated, and both the United States and
the defendant desire additional time to negotiate a plea

agreement, which would render any grand jury proceedings and

 

 
any subsequent trial of this matter unnecessary;
(3) The granting of a continuance will likely conserve judicial
resources; and
(4) Pursuant to Title 18, United States Code, Sections 3161(h)(1}{A)
and 3161(h)(7)(A}, the ends of justice served by granting the
continuance outweigh the best interest of the public and the |
defendant in a speedy trial.
IT 1S, therefore, on this 40S aay of June, 2021,
ORDERED that this action be, and hereby is, continued through
August 27, 2021, and it is further
ORDERED that the period from the date of this Order through
August 27, 2021, shall be excludable in computing time under the Speedy Trial

Act of 1974.

at . “
r ay, Ba
Me aT
TE

Lf 4 —
HON. DOUGLAS EF) ARPERT
United States Magistrate Judge

 

Reviewed and agreed to by:

s/ Martha K. Nye
Martha K. Nye and Andrew Johns

Assistant U.S. Attorneys

s/Wanda M. Akin

Wanda M. Akin, Esq.

 

 
Counsel for Defendant DONTE SNOW

 
